                 Case 1:19-cr-00869-ER Document 111 Filed 09/10/21 Page 1 of 1




(212) 373-3035

(212) 492-0035

rtarlowe@paulweiss.com




           September 10, 2021

           Via ECF
           Honorable Edgardo Ramos
           United States District Judge
           United States Courthouse
           40 Foley Square
           New York, NY 10007

                          Re:    United States v. Neil Cole,
                                 19 Cr. 869 (ER)

           Dear Judge Ramos:

                         Defendant Neil Cole respectfully submits the attached proposed verdict
           form pursuant to the pretrial schedule approved by the Court on September 8, 2021 (ECF
           No. 101).

                                                  Respectfully yours,

                                                  /s/ Richard C. Tarlowe
                                                  Richard C. Tarlowe
